eds Ææ,  Okapi és... 2

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
PRocCEs - VERRAL DE LA SLENATURE

DE L'AVENAUT N°1 AL4 CLAVSE SOCIALE
du GRoPenenr HP4 A [lyrords - 01514

frtés [ammunauts Lt Le) k Cala
gt et PdgiQ Dies d'or dc
LÉAR RE Site 7
Co,
É ALpE cLe A CES y Haloragnäe me nf il din

& .
a" pont le mubry dy ete oeis f.sals sugeméle rec

Fed L' Connu de V'arenemt gui Y La Claus

f pe bi parts

Pas perf De ait tue pl ele de dE dns
Veuide- era
agi nn de tahrehed d'ecteuter d'sypuik

PAS L'Ete sèt Le

patine LE Chatte À Kreines PAT

fsb ut Are 4e A3 que peu ble, Que Creil LA
Ta héalgatin des

egis æi Okapi @orcr LE

Facilitation des négociations des D cahier + ar = = op rs 7”
DST bente À L'Entapés jai rés
de sont due de Ai Lraven du ad Coin aan
En foi & qua) nous Sakbitinu @ prtuut Pne C —Verb4

ue nou décdarm Vu Vrai A Au
f à per 4 22.107 ler

Po Le arab Pin L' si
À. dWrer- Ooko Resueute ta ANORSEO (elam

2 Tjoko- MINGA - TEAKI
3. TLENER-MOPDe En À Ts la etai,
. NPAWOARA - ER

_ cn

2 Es Che TS lon La Mine de rc,
| A RER PHA ATANI

FANkoNt - HoYATA fr NAN BE fus

F.MPuUTy- Bijoux # 2. free

JOVObE - ELiA-Si0À | L
| 4. BeoluKA = mosolc El fu de SEevite ECk 1
ACEXERELE- molEmbE Tien À

A2 EKDYg S0S0 BE _ 4
43 PALUEL,-NkONM 4 ë fur La 40 CNLe ONE)

de. FETE 7e _ Baeoftt
F1,
LEkUT Ia D koti es x ee

dé.

A7 PTANBENGE- Lo NATA (is, à ue,
A GE orbe Ch
45
À0

egis &æ:  Okapi @srcr 2

égociations des clauses sociales des cahiers des charges des contrats de concession forestière

Facilitation des né
PROCES — VERBAL DE CHANGEMENT D’OBJETS A L’ACCORD CONSTITUANT LA
CLAUSE SOCIALE CONCLU LE 08 AVRIL 2011 A NDONGO BOKORO / SOFORMA

015/11, GROUPEMENT MPAMA

Lan ous ol PE Ex quo ge ju
Luny dk Ch gb Tuer BBA
y Pre Le 4 Le Le

4 me eus

AË … Dee are aube part La ee ELA ils Vprednée par

Bu lus de ren chife Lo Con S Lol Z

ds wtlle, of LE Cet dt 1 papier PS
SE A

LEE je

FRE lg à CTP 2 3.605 hu CS EkI

Lui Dean La hou malus Le nb a LS A ee IS ST
ghost 0278 #, Le nom

fe LE da 0 pré M nt re À,
don #onbA, a  . ,, Eve Book ,

En fo % qu, non Fabre pitt Pts robot que
fon L Gmmunqut labs Fute à ADOBE, LAi/7
fou 72 Htdtèy de RE

A DLONGA PoGvy7 Of deu Ron ons 2 +
2. HDSob 4 NCONGo L ss ” Ce
ee Lo 72 PA,
& meun | fon P'oduritsts, ut
3* ALIBa Bo "At L 4 EN hop

6. ANCGANDA Dole ee
À. DPAlo NTE TA #
Ê. NC E ACIRA a!

7. EP
LS: © K4 die ant he

eais nr 9kapi  @cEcT. LE
Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concessi ion forestière

PROCES — VERBAL DE CHANGEMENT D’OBJETS A L’ACCORD CONSTITUANT LA
CLAUSE SOCIALE CONCLU LE 08 AVRIL 2011 A NDONGO BOKORO / SOFORMA

SSP GROUPEMENT MPAMA
Pan ceux le , dégiéèue chu ed poil, dur
lp ve AE A. PPT PAR

br À GOND/A A0 PL
ER LE # ue dr tr ” autre,

æ ‘ cohatth

on per Leg Comm naulg 2 Cables cp"

L Eyes Le prod pharmatutius au à
au CS BeNEN ER rnb” SACS,

È 3.605 # £
: LS Ed Alan Qubhee au CS NIEN és jer & 3, ERA
£ aËcl ca d'en ut, hécaoun, ju choper
d ns @uhà de Ts | L
En quile A 7 nt À & al srihae A Lan, use

ER RS pese À cho eA .

ee de
pe Past
id” Pa NE NOR. Eure & préieut Pa - Verbaf que ny
EÉ A es ef Ant |
A à onda, L 10/67 fg

Fra L Gmuunauk Leal,

À. oyobë- ELBA -_E04 A. Holuko-HoSoG@ aux
Ad EkKUTU-REkeTC PR

2APO HobvkE
3.hpute- longe ZAR fn d'Etapne So RNA

4 dépeça - Fu KR lessné. 1. Tia Fa -LOFO 4 ÉD

5 Boum gu En - Sam
CFE BE hou La subtié de facltates
2.BUuLATA - oÙKS, =

3. MOSAMEE - Clauole gne F4

SELON GO -AMBULA À por iaur Eu
egis

æ:  Okapi écecr

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA SEANCE DE LA REDEVABILITE DANS LES VILLAGES DU GROUPEMENT

MPAMA/SOFORMA 015/11 DU A, JUILLET 2013

N° NOM ET POST - NOM VILLAGE DE PROVENANCE | SIGNATURE

04 DZoNGA-Movre - ghf d, Dobzra Cr
Pt |fJoEuNA.-NGoNRO LoLETA Æ
03 |WGINANDA- GPITA BOkRETA Ce
04 |[MPIANGABA-NoRku A | ROETA 4
% | OPAlO- NTETA BORETA # L
O6 | HoLBunwvA- Tu lA BokRETA kÆ

07 |N£urtu - EÇe MSA LCRET À SR

07 lALygA -Ese CA BoRETA pl Lu
03 |[ANFoNT - [Lo YATA BoRETA

107 [ANGANDA- EWAU BoBEtTA Er

egis

OSECTe

1

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

ot | Bo CATOLA- 7 NGixA CA RoKETs Le
ot |/TELA -EJoNGO BOEETA >
où |MokuTU. AMBENGA Bo BETA Jr
oy |ENDNTELA. 1FINDX Bo BETA pe
OS |EKANR-NDTIGTE Bo RETA 4
06 |BoIcATE LA- ErrBElE Be RETA 77
04 [VEUT TANTE IA BORETA AFF
04 | NGATU. ANBEN GA Ro RETA Es
09 | RAA . ArPU N GA RO RETA tj

10 |BAPOr1A." Bo SCTA A
cr |RAPO TA -TUYE LA Bo BETA EC
ŒU'EININGA-JTATIT I Ro BETA >É
13 | ABINEN Bo- DEA FENECA BOBET À ET
IN NoMELA -NJEiCoTE FO CETA | &

egis

œ Ê Akapi GET. ms

4 à

Facitation des négociations des causes sociales des cahiers des charge des contrat de concession forestière
:

01 | O RONG: - OTENRE Bora #7
O1 | ERWAMRNA- uNGEngE | Ro BETA Ht
0% | NiCu y - AN GA NOA RO BTTA EE
OU | TPOLA. ANTAL Bo BETA HPPAI
05 | Tlo Ru NA- SATBACUTA | BOBETA ha,
O6 |NGATU -Fokatu &oBtTA Luz
0 | FoluNA- Miseg BORETA LA
08 |ANCONI - MWANJA Ro BETA
09 |ÆSINGI- RONANE Ro &ETA ©)
to | BA PETA- MRAU GA BeECTA Fe
11 | MPUTU - Rioux Leo RETA RE
AL | TSENGE - AU BA RORETA ©

£
NEOTA- ANGILiTi BORE TA
OZ : A BETA
L «. BilE - nr0e [22]
“1 gApolA- ANTe BORETA So
vy: NGATU + EBAINYA EORETA .
06. ATu br - MoflkuicA Bo era &
ob: BAPS/TA MA LANGA 4 BOBETA | |
07: MolA BA PO TE LORCT À hé
06. ATPUNGA.- BUYA BOBÈTA ZZZ |
99: RololE . ETENDA RORETA 2
ET ER ER NN ku 7
(b - N&i Li F7A - Riou Fuu Énreties
ff N Cu Tu - RA PortA Re IRETA !y
18 1 SA LUNY À - ETUA HEANMRA BS £EETA
13 TIENGA - NANGO RE Bo BETA ÿ
18: MPSO | NToNGA _
Mr ONTUN GUY TONY D
1S + TANGAN Ga - JTANDA BOBETA "
16. TRUNA - CAANTAL Be BETA
ROBETA C4
M. INEA - AlRu Ca ko &era ©
BR. Moln - NSeorrEr Boetra ©
(4. ANKON 7 OKACA Bo LET À A
L. nêe nee. JEAN ET RO RCTA A F

æi Okopi és

egis

ciales des cahiers des charges des contrats de concession forestière

Facilitation des négociations des clauses s.
PROCES — VERBAL DE CHANGEMENT D’OBJETS A L’ACCORD CONSTITUANT LA
CLAUSE SOCIALE CONCLU LE 08 AVRIL 2011 À NDONGO BOKORO / SOFORMA

015/11, GROUPEMENT MPAMA
he sul À put

L'an dux oullk ei ou, ol ne 5
Le pepe A 2 ll LEE
ds HR LÉ du dus 4üa

À tables
Honnor da pt he fase
Nprloulée juan i
pl co de le Lan, muuË Deals snfutf mod,
de vom & le de te pu vante LB,
Spots at NNEy BK CO Lu Bibue de Sctaf aie même
mod ne a u “#2

Pt nt Rd
ot L' VA her Lun pue Crus ed” aux Ce Lau
duvanh ! cl Bonyy avec G 3605, CS HONE IN rs 4 es
LBONG 8gkoxo (569$). La mttlamet dr périls À pr hinuuef de, CS
al G preient Prod - - Vandak

Zn fo de mous AUPNA
A ae declanrs Vo ef in : puit à hot, LAB
Pour le CmmaunauE Lo . °

. su al Ton 4 ion & ali fionin de alt

AÂc ACONBE AN BEN
2 OLANCA-Tioko Ass A QU aPHA ASAN
g. £ “ ADL-LAOIDE AE. Us
fbekele, ok BU gek_

5, Âmpasrge Tot. —
6. Linpue nc -RoNocER# R

LITE LA HG EN, — |
Wyucé. Gamhs TS loco Camtedn,

?,
Olckhor

? farce à

| 2, Éyaga - Hi D EX SE

egis

RGECT.

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA SEANCE DE LA REDEVABILITE DANS LES VILLAGES DU GROUPEMENT

MPAMA/SOFORMA 015/11 DU …. JUILLET 2013

N° NOM ET POST — NOM VILLAGE DE PROVENANCE | SIGNATURE
d loyobe- EL/ÉA4 BomdiA =
Où |MwraPun ASSANI Lu koler4 ="
æ |yobvKE-Hpa BoNDIA
(Tire - Get: Jereens nu
ui © €
ÉS |MOEMALE. Laude Benz
id éDÈ2O-FDES Bond: = és
F|Llute gananss Cinéa pe 254 :
oÿ INECKE - AL'AMA B9N2IA
03 \FBL NGe- pe a ATNOYTA
COL AUTE = MENT | BoNdiA EA

egis

Facilitation des négociations des clauses sociales di

d

les cahiers des charges des contrats de concession forestière

34

aClpotA-1S om BonIA
RE |NKoTE -npenbe Bond A
% |EPUSA- NKANG-A BOND

à HoObUNE. hoSesE LE GonNDia
7 ŒESALE - tobonka BND IA
30 \hokakA-MOLER1_ |BeNDiA
IH |BOTETE. BENSANG-4 | Bond
R (ELoko-N£ENTACE |BonoiA
33 ,

LME ET

M ET TR

AE

3

Zon)
De np TA KA Aka

36

dé pu Te. bons

Ponsu Ca. Sa ga

FOTA EE
Ben DIR

2kapi

ECT.

egis œr Le
CA l'LuRçGu-cMELeNGR BORD A HÉON GT TI
AQ |Bohonci-BonBÂNER Bon», 4 o Ne
JB | SANGAN GA AANRAS BenbA “il
4 : 4

He) pe AHhOLR | BeDiAe NC FT
Nleusr-olhe VERS |
d juanél-obvTe BE | gondiA HZ
À |GokE Lo. Bonbelo |BonNbiñ ee
À 'lEkanGA-AKI TA BonDiR VA
AS GMA NEUMU BoNDIA | PE
© |yjumes. pèurozz | BOND A A.
À |yrBoneo pa?) Benia
dx |LOMBU LI - RAN GEN GA BORA . age
o3 4 ur # L /

bo SÉLE  NjinÿEe sont al
los ENTER IRATE |GondiRk Æ

2

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE dE L4 REEVABIUTE
Av VUUACE POUR'4 hs M /THR0A13

= -——-

TR —
Ko x PORT-Nen
ne

— —— —

J/ENATURE

0A nya #huma hpalu Tafale

& men . otammte .

m | 4Dlo ap

M }Alonbe_ ANt4 NZ) 110 AKAT

Œ VELeyDee phone | Done

À NE rt D, Boloko
© okgu 5

% | Émpue sis G à mots

40° }ZTE M4 EURE Vpn.

n LITE N SE Bn. D/A0kCA

e Mr sun,

“4 | FA

a” |

A

R

18

2]

<9

€

29

27

egis ær  Okap @ucr.. >
Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
LISTE DE PRESENCE DES MEMBRES DES CLG ET CES
N° | NOM ET POST-NOM FONCTION SIGNATURE
O4 | Olokb ©KONXO Lait dant cie
EL ProlutkA Me Lo SCT
®| Polo \Yoy Lou cie
ou _EKAYA Moore Couwsuile cie F4
D EkKERELE MOlee Covarit cé
6 ANkent Artieioy4n] Cool «| #28
07. _MOTE TR = BASNA SERA"
ob MPUTU PATOU Cour ce
09) Mo BA M MD © Lau pe | Gonna ln ce |
\o RALUE Li - NKUMY | Couaatlu «el
LA | BUAN 6 A L\o N to vxaontm de
12] MBovime 1404 Voure cie
13 | ExvVTO Asitkerr | touwnellu EL
AU ALIBA \YANXZA VOA 4e
[| OPITA - UE Cou Rillerc
Ab R. Ent umin
A3 JAT.Prgodeat e0t
AT IMBANDARA MINTO tauaecÎler CL er
AAI\BANDA Wan elt
do] ETouto MONA MAR re elt &L-
(AA! TTÈUO MANGA TER | Wan lue Us | EE —
RE PNR ELISA SIDA  [haewbre CL
(L3| EWATARA RANP0 WaW x eli
A Qhaque RSFAMA
LS (Pretielen | ENG [Cm
26 [eu frobure Laporisa je av ES)

Fait à REA... le. d9/juillet 2013

egis æ\ Okapi @crcr LE

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

PROCES - VERRA DE LA SIGNATURE

DE L'AVENANyT N°1 ALA CLARVSE SUIRALE

dü GROPEHENT Ph AA [hr rords - 015141
L'an dur Le du purs dé pull A qu lru
umé 5 er vs fout Le nerménis
des Her docaus él 1e de gui 7 din ds Cnmumaut
Lotalis d'une À Un upréunte MT

JE Pentpie Fe art) lou a fac htatén

ANT L lhs L Paalalaätir
kr de à Sn La 1/1 à CC

de lauê 4e
12224 ur

Ru Cu A LÉ 27 MT bu AP à 2%
parti À oas PR NSr) Cabna Less
. Cd dj An, ché nue UD
5 1 a Peer É TR tu Le cales Thu de
à ldroel a 5 FAC
: E CÉRÉ cle ane 1 lard # nous dns gr: LE delii
07) a" Æ, dy mures da cie Feis ot salu sugemble ve,
L'on fa L' Cobra de avenant Ye La Clause
4 Cale 4 Jar ee if Lt eee uk pat
pere pee Vue ir LA de dif AVE

pr en a ke Calendrier re PET

LE Cove MA f Les Cou ra naut Lo

gouhate Es DA 7 LervRI4 At 424 A jap la
mathiaex le Cnstrabtroy À Kinébaañ dl la lole 2]

cferuut 2t Abe PA Al] que PRE D sut Aa,
À aile aelon Lei fn vu
de 4m GR LEntpig ne p Le US Le pie Aû
mur ane EME: 2 4 rer Curenable -
mer 7 2 ie Er pa AE NEC In,
La Page, due Le comlé Local ol féiti ol4
ape Fi nie That um de ar Ah AÆyoir de
de Come des materiaux Vin J'écacnt la phant,
led pétip cation cha qua, # de du de DATI

egis æs Okapi @ccr LÈ

h Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
Agnï _— Les némbrét lei CLE «CLS De
le Cmmana Le coles 2 N'Erta bprase pue suroens
ke sut détcde À épre Maven du RE ba Ca au Giu

) Gj —Vené
En pu de quai, nus Éaslura à pleut Pat Verbe

ja 7 lard lus Vrac at ah.
Bondrx, & 42/07/20

PauE à
Pa Le Coms hisle … " Poa dre a Er
|. AHIER- Ckoko co Restnterc RP 2 NonsEio ter DE
2 TTokc- MinG4 JEAni |

3 he peser: 1 À Tan Fa bel Le (LP
y NPAW LhakA - MÜOVZO 2

ER LS .
 EFONÈV - tt 5 Pon le La : aclt.

à Mobambo - Éaude F a
} ERP 27/4

AVKONI — HeYATA din À ue [

d De co ant _ À. BELE free

ObE- ELIA-SOR Æ .
pre > Elu KA = mosols El l a ECRK-T

IUFRERELE- molEMbE Ze À. Lin ProbukT M

At EXD} 050 BE y
A PALLE);-NreM A Ms é fau da LE are BONE,

a fe TE Te. BABOMA
D US = A HACTIE 222

=. æi Okapi @orcr . LE

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

PROCES — VERBAL DE CHANGEMENT D’OBJETS A L’ACCORD CONSTITUANT LA
CLAUSE SOCIALE CONCLU LE 08 AVRIL 2011 A NDONGO BOKORO / SOFORMA

015/11, GROUPEMENT MPAMA
Lan ot Prgèdue Go du mue ok puchlt, je
= p7 Ro Ga de ve area dns
LE ment CM ete d'a pe à Eur :
ä (e LA 24
Mr ler dettes ER s assis À Vds
A Bol, ni préss

La ag D aa Le TC
tal affa bre

Caneg 2 Haïar - el É pe 2le
EVA à FCIS TR du CS kif.

perint zu
He but” Et eu Ç
- DNS Pl Lulu 3er g au CS Mnce 44
Lis En es nee, Le énhes LE SUE pa
Îe Lu ; nm cl
4% D san vue Be a plu

& RE HD, ME ra 4E LONG Jane ,

En fa de |
raË des EnsEs Pre re ge
Fat à Robin, Ale

ou de Crea Léake ge, %
tonên de fat

A.DLoNGa nes A ltmts 45
072

Lt. HDSopbA NEONGo
NAWA NDA OPA CZ ,

; -.Merodr jeu » >. Fan L'achat ufr,

* AlIBa Esota À JEAN ho

EE - ANCANDA EwAL: em

7. DPALe NTE TA #

7. CÈNCGE ACIRA ©

. EPek pa
L FA DAT, ha
C4 PTS

EE

egis æi  kapi @orcr.. 2

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

PROCES — VERBAL DE CHANGEMENT D’OBJETS A L’ACCORD CONSTITUANT LA
CLAUSE SOCIALE CONCLU LE 08 AVRIL 2011 A NDONGO BOKORO / SOFORMA
015/11, GROUPEMENT MPAMA

Pan ceux mél Voie, décide jrs, cle pet ide pelle, et
Line À GRNDIA une éme d'la tÈE la witéin
deck ple Bondgia 2 MINE FES (E Pue Ds af

fa cl Luz re néprési nl pan fr ogrHO A Fe Jr | £

Pn Guy ce Re Agacuen Le Com ant Le uk nr . El

La 7x rh} Catuy ce 7 02777 F0 Gale di pu muet” 7
d'outulln À 103% lee R Yrégf Au Pt 4 PTT

ha cn - dy Cité pinE duinal

_ SA ons SJ du che 4e Bu HA svrclg

RICA y & BAS
_ frs pt tort in LL phone au CS rat salé Li 4
_ T ment in mentale ee un CS 1H Ag: pe nee +
La) HE LE Cor Ton: LÉ. Pos ALES f°
I ul de 4e mit w

Lan quan 7 G lue uute EL smha te cl SN DA Mn cb .
Pal ol anale” Eu Cut c& NA cecnd Li Ads BON, AAVET
Loi 2 REA OR. Fu cg LE SFR 4- page & 4 ho Le path à
TL Euer eu da vs & peut luc - verla( fee ea

Z 1]
cb de Lens lili À Ain ‘
CT At à linda, LAC he

1 La (Pas naut dl ca ke,

ro Boluko- HoSe a
TPE HoboKE œue UM EKRCIT-RCkeT CA
. MAUR - ÉÉ0nss JA Fra d'Etiprne SORA 4
L'obpeça - Ebu LA l'es. 1. Tinfs-Lof of) 3,40
D: Be VU Gee Cie - PUS 2
6 Flu pe É cree LS Pour da muitri pas

? Fa LATA (TAN S) U
; )
LLAMÉE - laure D À MUTA Pt ASSAA) a POLE

: , = LE Abe
uv tu - ÆMISU LA Ze. 4: Liv ur En,

egis gr Akapi  WGECT. À

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA SEANCE DE LA REDEVABILITE DANS LES VILLAGES DU GROUPEMENT
MPAMA/SOFORMA 015/11 DU f. JUILLET 2013

N° NOM ET POST - NOM VILLAGE DE PROVENANCE | SIGNATURE
} 5 +ÇA- MO Bu To - hf à — 7 -
M DZonc î lé | Boñera Cu.
PL | fo£U NA. NGoNkO LoRETA LE
5 (es
08 IWGWANDA- GPITA BORETA Ce
04 | P'ANGALBA-oku NA ROLETA LA
os OPA lo - NTETA Lo 8ETA #
Cb | FobBunwA- TubA BekcTA kE
0? |Nburtu - EÇo MSA LORET À ER
10? [ALI BA -Ese CA |ORETA bin |
log |ANEORE - PLo JATA RoRETA - |
[ro | ANGA NÏA- EWAU BERETA _ LE

egis

æ.  Okapi sr. À

Faciiation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
et [Bo ICATOLA- 1 N@xA CA Bo kKETA Ÿ-
nt |/TELA -ESjoMNGO BokETA >
evy |lokuTU. AMBRENGA Bo RETA er
oy |ENXENTELA Eine Bo BETA ET
oS |EKANR.NDTICOTE Bo RETA pv
ok |BoiCATE LA. ErRElE Be RETA F7
4 [UEurtu. MANTE IA BORETA DA
Oo? | NGATU. ANBEN GA RO RETA Bu
0$ | BUNYA . ArTPU N GA Ro RETA {{
io |BAPOrA." Bo £ETA 4
ci |RAPO A -TUYE LA Ro BETA CA
(L'ININGA-JTATITI Re BETA >
13 | ARINEN Do - DEA LEIECA BOBETA ET
IN NONELA - Nico TE Fe CETA E-

egis

“æi  Okapi @ercr . À à
Fciation de négociations de uses sociale es cahiers es cha de contrats de concentre

e1 | © RCAG: - OTENRE RO TA 7
OÙ | ERWA RONA uwGcnge | Re BETA 4
0% | NiCu MU . AN GA NOA Ro BTT =
04 | EPoilA. ANTAL 80 BETA abt1
05 | To Bu NA- SAMBACUrA Ro RET A eu 2 ne
C6 NGATU - To katu SokETA Luz
OF | Fou NA- MisEg RORETA j
08 |ANCON: - MWANYA ROoBETIA A
09 lÉINGI. BRONANE | Bo6eTA ©)
10 |[RAPENTA-EMBAUGA | BercTA 7
1 |PUTU - Rioux 120 8ETAÀ | 2
At | TI ENGE - AU EA RORETA ©

=

:
;S

a

PS —
NEOTA- ANGiLiTi BoBt La t
RALE - nroe Re 8CT o
ape mA AE sotta Jo
NGATU : ÆRAINYA 0 EETA
fu 1CA °
ATu Li - Te Bo BETA
RApS TA. MA TLANGAS A BSRETA |
ruwlAa APE (T8 Lo RET À
ATPUNGA- FAYA BOBETA ZE
Roicole . ETENDA RORETA KZ
ESENGR—- Nku V2
Ni LiTTA - RU Tu RORETA
Nu Ma | RA POllA Re BETA y
1 Su FU NY À - ETUA NEATBA BOEETA CN
I YENGA - NANGO RE 186 RETA nŸ
so Le NEA
rire Ne N& Be BETA _.
CN UN Go - iTONGU _ Ge
FAN EAN GA - /TANDA BORETA En
Le Fu NA = CAANTAL Re BETA Q
ROBETA gx
A - AN (&
iNE Ru CA ke &ETA (D
lu tA - NSoNRA RoBETA D
ANICONI - & . /
[= OKAUA Be LT À A —

nBelenge. JANET

RE RECTA AN
Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

PROCES — VERBAL DE CHANGEMENT D’OBJETS A L’ACCORD CONSTITUANT LA
CLAUSE SOCIALE CONCLU LE 08 AVRIL 2011 A NDONGO BOKORO / SOFORMA
015/11, GROUPEMENT MPAMA

PuËG af”

FC am deux ou ll Page, : RE
une hémim à AÂIA HP
ht à mtbles Aÿ des eng Loi . dGal

/ y
SORA E m7
D au rt
Hi CR LE peut erbastsf not
arm cmabiuG È BNh

LE
Aeuniey,
Gui Fo A SGArf ë, ue

d Con » A

Le nm de le de ads 2

Bon Grey or NRC) BAD La jrdof

ee €, 7 Copaue nul

Mu Gap d' Pnbèlen 24 | dau 40 ak de 201
ipioqne en melti aux Cent dé Fans

mena d'app
: - CS BonkR dec Gif 3605 f,
dr parucbis

Juvéml :
er sous par & Re

Put Baba, Cab
Er

Pour k the |
ALONBE SAN BEN È) _foa Le lion d Pal
A UF 4PHA- SANT

A —

L'ILANGA-TTOXO —
Let é
JEU ENDI MAGIE ee. f)l=: |
G Gekele, cCKauWp SE sb 17
s” Er frrre FAC Tel _
œ—
5 L # WE NYSE -ftone EP #4 TK,
5 LA AIG EN, $ Fa LE —
Jude. | Éaahs SpA k
0 Es Sy eme - Hbc 7722
LAC TR ? #% Ga
a (2227774
Lagé æ 'hiysn BUT

À} dm
cle soubkoakuf no pe

CC BONE IN En (3605 # Er CS
dt Cs

&

ds
egis æ.: Dkapi  @cEcr

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA SEANCE DE LA REDEVABILITE DANS LES VILLAGES DU GROUPEMENT

MPAMA/SOFORMA 015/11 DU …….. JUILLET 2013

N° NOM ET POST - NOM VILLAGE DE PROVENANCE | SIGNATURE
@ \oVobE- El 84 ÉTAT
À |HwraPua  ASSANI Lo eelerA
& |nobv KE. Hp KoNDIA
0% (Tires - e LA SofeRr ma es

n bo n
0 Mob a Loue Bond
(EE bDEC-FDEE Bone. = Las
D \rmne - 244AMmA _ |ABanNDiIA 2 :
cÿ be NGe - PE SA BON, A PEN,
C0 TZ KU7G = MANT BoNDIA eZ

